So much of the order appealed from as denies discovery and inspection of original letters of plaintiff to the decedent, and of letter-press copies of letters from the decedent to his agents, and to the plaintiff, concerning the property specified in the Queens borough accounts, is reversed and plaintiff's motion for such discovery and inspection is granted. In all other respects the order is affirmed, without costs to either party. No opinion. Woodward, Jenks, Thomas and Rich, JJ., concurred; Carr, J., not voting.